UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________

ANTHONY ROMANO,

                            Plaintiff,                               16-CV-081-A
                                                                 DECISION AND ORDER
                     v.

LISA LISSON, in her official and individual capacities;
KAREN CROWLY, Deputy Superintendent, in her official and individual capacities;
THERESA CAMPBELL, in her official and individual capacities;
SCARVANI, in their official and individual capacities;
C.O. EVERTT, in their official and individual capacities;
CHIEF STIRK, in their official and individual capacities;
CAPTAIN SCARELLI, in their official and individual capacities;
SERGEANT STEVEN A. BLASK, in his official and individual capacities;
SERGEANT HAYES, in their official and individual capacities; and
JOHN B. LEMPKE, SUPERINTENDENT, in his official and individual capacities,

                      Defendants.
________________________________________________

       In this prisoner civil rights case, Defendants Lisson, Crowley, Evertt, Stirk, Blask

and Lempke move, pursuant to Federal Rule of Civil Procedure 12(b)(1), to dismiss the

official-capacity claims brought against them in the Plaintiff’s amended complaint. See

Docket No. 30. Specifically, the Defendants note that the official-capacity claims are

barred by New York State’s Eleventh Amendment immunity. The Plaintiff, represented

by pro bono counsel, has informed the Court that he does not oppose the Defendants’

motion. See Docket No. 32.

       Because the Plaintiff seeks declaratory relief, compensatory damages, and

punitive damages—but not injunctive relief—the moving Defendants’ motion is granted.

See, e.g., Browdy v. Karpe, 131 F. App’x 751, 752-53 (2d Cir. 2005) (“To the extent

[plaintiff] sues defendants in their ‘official capacity’ as employees of . . . a state agency,



                                              1
his §§ 1983, 1985, and 1986 claims for money damages are barred by the Eleventh

Amendment.”); In re Deposit Ins. Agency, 482 F.3d 612, 618 (“A plaintiff may avoid the

Eleventh Amendment bar to suit and proceed against individual state officers, . . . in their

official capacities, provided that his complaint (a) ‘alleges an ongoing violation of federal

law’ and (b) ‘seeks relief properly characterized as prospective.’”) (quoting Verizon Md.,

Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2007)); Abdur-Raheem v. Selsky,

598 F. Supp. 2d 367, 369 (W.D.N.Y. 2009) (observing that punitive-damages claim

brought against a state official in his official capacity is barred by the Eleventh

Amendment). The Plaintiff’s official-capacity claims against Defendants Lisson, Crowley,

Evertt, Stirk, Blask and Lempke are therefore dismissed.

       By separate order, the Court will refer this case to a magistrate judge for further

proceedings.

SO ORDERED.

Dated: October 11, 2018                  ___S/Richard J. Arcara___________
       Buffalo, New York                  HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT JUDGE




                                             2
